Case 2:20-cv-02291-DOC-KES Document 78 Filed 04/24/20 Page 1 of 2 Page ID #:966



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                      Date: April 24, 2020


 Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
        AL.


 PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                    Not Present
               Courtroom Clerk                                 Court Reporter

       ATTORNEYS PRESENT FOR                          ATTORNEYS PRESENT FOR
             PLAINTIFF:                                    DEFENDANT:
            None Present                                    None Present


        PROCEEDINGS (IN CHAMBERS): ORDER FOR STATUS REPORT

        The Court thanks the parties, as well as all of the additional attendees, who
 participated in the April 23, 2020 Status Conference for their efforts to engage in
 constructive discussions regarding efforts to house those experiencing homelessness
 during this pandemic. By this ORDER, the Court is memorializing the participants’
 suggestions as to the process by which this may be accomplished.

      To that end, the parties shall file a joint status report no later than 4:00 p.m. on
 Monday, April 27, 2020, regarding the following:

        (1) The use of property located at 749 S. Los Angeles Street, Los Angeles,
            California, for safe parking or pallet shelters; and

        (2) The status of the review and use of the property located at Maple and 16th
            Street, Los Angeles, California.

        At the April 23, 2020 Status Conference, the Court perceived what appeared to be
 a consensus reached among the participants, and on that basis REQUESTS that the
Case 2:20-cv-02291-DOC-KES Document 78 Filed 04/24/20 Page 2 of 2 Page ID #:967
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL

  Case No. LA CV 20-02291-DOC-KES                                             Date: April 24, 2020
                                                                                            Page 2

 parties file a progress report as to each of the following items on or before April 30,
 2020:

        (1) The current status of each location which has previously been identified or is
            under consideration as a safe parking site. In particular, said report should
            include how many recreational vehicles, vans, and cars are in each site, as well
            as the maximum capacity of each site.

        (2) The current status of the implementation of Governor Newsom’s Project
            Roomkey. In particular, said report should include the number of persons
            already placed in hotels and motels.

        (3) The current number of recreational centers being used as shelters, and the
            number of persons sheltered therein.

         Finally, the Court notes that the City of Los Angeles is divided into 15 Districts,
 each represented by a City Councilperson. The Court has been advised that a settlement
 in this matter will best be achieved by a global settlement implemented on a District-by-
 District basis. The Court has been informed that, in furtherance of that goal, Nury
 Martinez, President, Los Angeles City Council, and Joe Buscaino, President Pro Tem,
 Los Angeles City Council, will be directly involved in the settlement discussions.

        The Court reiterates its appreciation of the efforts of all of the participants in these
 settlement discussions.

        The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11                                                     Initials of Deputy Clerk: kd
  CIVIL-GEN
